              Case 2:19-cv-02245-JAD-BNW Document 45 Filed 01/27/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 JASON ARTHUR ALTHEIDE,                                    Case No.: 2:19-cv-02245-JAD-BNW

 4              Petitioner
                                                           Order Denying Pro Se Motions Filed by
 5 v.                                                               Represented Party

 6 STATE OF NEVADA, et al.,
                                                                      [ECF
                                                                       [ECFNos.
                                                                            Nos.42,
                                                                                 42,43,
                                                                                     44]44]
 7              Respondents

 8

 9            This action is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

10 Petitioner Jason Arthur Altheide, who is represented by the Federal Public Defender, has filed

11 two pro se motions: a motion for referral to pro bono project and a motion for an order directing

12 Clerk to file 2254 and IFP. 1 However, the local rules of this court prohibit a party who is

13 represented by counsel from filing pleadings or any other documents in a pro se capacity without

14 leave of the court. 2 Because Altheide’s pro se motions were filed in violation of this rule, the

15 court strikes them as fugitive documents.

16            IT IS THEREFORE ORDERED that petitioner’s pro se motion for referral to pro bono

17 project and pro se motion for an order directing Clerk to file 2254 and IFP [ECF Nos. 42, 44]

18 are STRUCK.

19

20

21

22

23   1
         ECF Nos. 42, 44.
     2
         LR IA 11-6(a) of the Local Rules of Practice.
         Case 2:19-cv-02245-JAD-BNW Document 45 Filed 01/27/21 Page 2 of 2




 1        IT IS FURTHER ORDERED that petitioner’s motion to extend time to file an amended

 2 petition, filed by counsel, [ECF No. 43] is GRANTED. Petitioner’s deadline to file the

 3 amended petition is extended to May 24, 2021.

 4                                                       _________________________________
                                                         U.S. District Judge Jennifer A. Dorsey
 5                                                       Dated: January 27, 2021

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
